Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Reason for Allowance 
          Closest prior art Yuan et al. (US 2015/0338229) discloses an in-vehicle system and method that communicates with a driver via speech and recognizes and responds to the driver’s speech (para 0002). Another prior art Ichihara (US 2006/0155548) discloses an in-vehicle chat system that realizes chatting between passengers of more than three vehicles according to transmission and reception of audio signals via a center facility (Para 0002 and 0019). 
          Claims 1-10 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including:
“a plurality of agent function parts configured to provide a service including
causing an output section to output a response by a voice in response to a speech of an
occupant in a vehicle by using at least partially a network connection using a wireless
communication device, wherein the plurality of agent function parts comprises:
a first agent function part; and a second agent function part having less dependence on the network connection than that of the first agent function part, a network observation part configured to recognize or predict a change in communication environment of the network connection is further provided, and the second agent function part is configured to store the speech of the occupant”.

Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner

examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462